Citation Nr: 0602988	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
endometriosis, status-post operative hysterectomy, and, if 
so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at North 
Little Rock, Arkansas, in November 2004; a transcript of that 
hearing is associated with the claims file.

The Board notes that in the February 2003 rating decision, 
the RO reopened the veteran's claim and then denied 
entitlement to service connection for endometriosis, status-
post operative hysterectomy, on the merits.  As reflected in 
the characterization of the issue on the first page of this 
decision, the Board is required to consider the issue of 
finality prior to any consideration on the merits, 
38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Insofar as the determination made as to 
finality herein is consistent with the RO's decision and 
favorable to the veteran, she is not prejudiced by the 
Board's actions herein.  See Barnett, supra at 4; Bernard v. 
Brown, 4 Vet. App. 384, 390-92 (1993).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  In an unappealed rating decision dated in October 1996, 
the RO denied entitlement to service connection for 
endometritis with hysterectomy.

3.  Evidence added to the record since the prior final denial 
includes such that is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
endometriosis, status-post operative hysterectomy.

4.  The competent evidence of record fails to relate any 
current gynecological disease entity, to include 
endometriosis, to the veteran's in-service pelvic complaints 
and diagnoses.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for endometriosis, 
status-post operative hysterectomy.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Endometriosis, status-post operative hysterectomy, was 
not incurred in or aggravated by the veteran's active duty 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran submitted an application 
to reopen her claim of entitlement to service connection for 
endometriosis, status-post operative hysterectomy, in July 
1999.  Prior to the issuance of the February 2003 rating 
decision reopening her claim and denying it on the merits, 
she was advised of the definition of new and material 
evidence in letters dated in August 1999 and August 2002.  
The August 2002 letter also notified the veteran of the 
evidence VA would seek to obtain and what she was expected to 
provide.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the veteran.  Moreover, the 
Board's decision to reopen the veteran's claim of entitlement 
to service connection for endometriosis, status-post 
operative hysterectomy, is completely favorable and, in that 
regard, no further action is required to comply with the VCAA 
and implementing regulations.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Pertinent to the merits of the veteran's service connection 
claim, the Board finds that the requirements with respect to 
the content of the VCAA notice were met in this case.  VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, VA informed the veteran in the September 2003 
VCAA letter of the information and evidence that is necessary 
to substantiate her claim for service connection.  
Specifically, such letter advised the veteran that, in order 
to establish entitlement to service connection, the evidence 
must show a current disability and a nexus between such and 
service.  

In addition, VA informed the veteran in both the August 2002 
and September 2003 letters about the information and evidence 
that VA would seek to provide.  Specifically, in August 2002, 
the veteran was notified that she should provide the location 
and dates of any treatment at VA Medical Centers and VA would 
obtain such records on her behalf.  The September 2003 letter 
further advised the veteran that VA was responsible for 
obtaining relevant records from any Federal agency, to 
include medical records from the military, VA hospitals, and 
the Social Security Administration.  She was also informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency, to include records from 
state and local governments, private doctors and hospitals, 
and current and former employers.  The September 2003 letter 
further notified the veteran that, if she identified 
treatment at a VA facility, VA would obtain the reports.  
Both letters also advised the veteran that VA would attempt 
to obtain private records if she completed and returned VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, for each provider.  

VA also informed the veteran about the information and 
evidence she was expected to provide.  Specifically, in 
September 2003, VA notified the veteran that the following 
types of evidence would assist in making a decision on her 
service connection claim: dates and location of medical 
treatment during service; statements from persons who knew 
her while in service as well as any disability she may have 
had while on active duty; records and statements from service 
medical personnel; employment physical examinations, medical 
evidence from hospitals, clinics, and private physicians of 
treatment since military service; pharmacy prescription 
records; and insurance examination reports.  She was informed 
that she must provide adequate identifying information for 
any records she wished VA to obtain and that it was her 
responsibility to ensure that VA received all requested 
records not in the possession of a Federal department or 
agency.  Also, as indicated previously, both letters notified 
the veteran that VA would attempt to obtain private records 
if she completed and returned VA Form 21-4142, Authorization 
and Consent to Release Information to VA, for each provider.  

Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
her possession that pertains to the claim, the Board finds 
that she was otherwise fully notified of the need to give to 
VA any evidence pertaining to her service connection claim.  
In this regard, VA has informed her in the February 2003 
rating decision and April 2004 statement of the case of the 
reasons for the denial of her service connection claim and, 
in so doing, informed her of the evidence that was needed to 
substantiate that claim.  Also, the September 2003 letter 
requested that the veteran send VA any medical reports she 
had. 

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.
 
In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records, VA treatment records, and private medical records 
pertinent to the veteran's claimed endometriosis are in the 
claims file and were reviewed by the RO and the Board in 
connection with the veteran's claim.  Moreover, she was 
provided with a VA examination in February 2003 and, in 
October 2005, the Board obtained an expert medical opinion in 
order to adjudicate her claim.  VA has also assisted the 
veteran throughout the course of this appeal by providing her 
with a statement of the case in April 2004, which informed 
her of the laws and regulations relevant to her claim.  
Moreover, in January 2006, VA received a statement from the 
veteran indicating that she had no further argument or 
evidence to submit.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


II.  Criteria Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


III.  Factual Background

The veteran's service medical records show that she was seen 
on July 18, 1975, for a three day history of low and mid 
abdominal cramping.  She indicated that she was experiencing 
light spotting and that her last regular menses was two 
months ago.  The diagnoses were delayed ovulation; rule out 
threat of AB early; rule out physiologic cyst rupture and 
"doubt ectopic [pregnancy]."  When seen for follow-up 
evaluation on July 22, 1975, the veteran indicated that her 
symptoms had improved.  The diagnosis was probable early 
endometriosis or pelvic inflammatory disease.  In August 
1975, the diagnosis was probable resolved pelvic inflammatory 
disease versus ruptured cyst.  At her separation physical in 
March 1977, the veteran checked the box 'yes' for "Had any 
change in menstrual pattern."  The examiner noted, "return 
to regular pattern after off [birth control pills]."

In March 1981, the veteran underwent a cesarean section at 
Baptist Medical Center.  In December 1981, a bilateral 
transection of the fallopian tubes for elective sterilization 
was performed at Doctors Hospital.  These records made no 
mention of pelvic inflammatory disease or endometriosis. 

In August 1986, the veteran was admitted to Baptist Medical 
Center again for complaints of severe pain and cramping in 
the lower quad area.  The final diagnosis was pelvic 
inflammatory disease.  In October 1986, the veteran was seen 
for a second opinion.  The examining physician noted the 
veteran's history of a mass in the left adnexa in April 1984.  
According to the veteran, her left ovary was surgically 
removed as well as what might have been an endometrioma.  She 
was doing well until her symptoms appeared again in August 
1986.  The diagnostic impression was (1) "Pelvic pain and 
dysmenorrheal and dyspareunia probably on the basis of 
persistent or recurrent endometriosis;" and (2) "recurrent 
vulvovaginitis secondary to monilia as a consequence of 
antibiotic therapy." 

In November 1986, the veteran underwent a total abdominal 
hysterectomy and a bilateral saplingo-oophorectomy at Helena 
Hospital.  It was noted that the veteran had a history of 
pelvic pain, dysmenorrhea and dyspareunia, and possible basis 
returned endometriosis.  The operative report noted that a 
Brenner tumor was found in the left ovary, with no evidence 
of any recurrent endometriosis.  The final diagnoses included 
(1) pelvic pain, dysmenorrhea, dyspareunia possibly on the 
basis of previous pelvic surgery or pelvic congestion 
syndrome; (2) no evidence of recurrent endometriosis; and (3) 
Brenner tumor of the left ovary.

VA treatment records dated in June 1994, May 1995, sometime 
in 1997, April 1999,  reflect a history of status-post total 
abdominal hysterectomy/bilateral salpingo-oophorectomy 
secondary to endometriosis.

In a June 2002 letter, a VA Urgent Care physician stated that 
he had reviewed the veteran's service medical records from 
1975 and the medical records from her hysterectomy in 1986.  
The VA physician indicated that the veteran had chronic 
pelvic pain and first stage endometriosis.  He explained that 
this problem did not resolve until she had a total abdominal 
hysterectomy and a partial oophrectomy in 1986.  Based on his 
review, the VA physician requested that VA "kindly consider 
her claim as it was based on the same problems from 1975."

At the veteran's February 2003 genitourinary VA examination, the 
examiner noted that the reason for consultation was a history of 
possible endometriosis necessitating a hysterectomy.  The 
examiner took careful note of the veteran's service medical 
records as well as her post-service treatment records dated in 
March 1981, December 1981, August 1986, and November 1986, as 
discussed previously.  Following such a review as well as a 
physical examination, the VA examiner's impression was that the 
veteran had chronic pelvic pain, which required a hysterectomy in 
1986.  The examiner noted that the operative report and the 
pathology report failed to show any evidence of either chronic or 
acute pelvic inflammatory disease nor any evidence of 
endometriosis.  The examiner noted that the finding was that the 
veteran never was diagnosed and never was treated for pelvic 
endometriosis.   

As a result of the conflicting opinions of records, namely the VA 
physician's in June 2002 and the VA examiner's in February 2003, 
the Board obtained an expert opinion from a gynecologist 
affiliated with the Veterans' Health Administration in October 
2005.  She indicated in her report that the veteran's medical 
records were reviewed in their entirety.  Based upon such a 
review, the expert opined that the likelihood that a gynecologic 
disease entity, include endometriosis, was the cause of the 
veteran's pelvic complaints for which treatment was originally 
provided in mid-1975 was very unlikely.  The expert noted that, 

[i]n July 1975, the veteran presented for an 
examination having had light spotting and complaining 
of pelvic pain with a history of unprotected coitus.  
Her physical findings were not consistent with pelvic 
inflammatory disease.  Her pain was better in three 
days.  Four days later she was seen again and she had 
no fever at the time.  She had some tenderness of the 
pelvic structures.  Three days later on July 25th, she 
returned for a visit; her temperature was 100 degrees.  
A week after the first visit she was examined again and 
her abdominal findings were benign.  The working 
diagnosis was probably resolved pelvic inflammatory 
disease.  The fact she had a menstrual period that was 
two weeks late is consistent with a ruptured corpus 
luteum cyst, which is a functional cyst.

Over several years, the veteran was seen subsequently 
for issues other than pelvic pain.  In March 1981, she 
had a Caesarean Section.  There was no indication that 
there was any pelvic disease.  In December 1981, she 
underwent a laparoscopic tubal sterilization and once 
again there was no indication she had any pelvic 
disease.

While notes from the veteran indicate that she may have 
had a procedure in 1984 with removal of an ovary, there 
is no evidence of that in the record other than her 
history and her notes.

The October 2005 expert also included a discussion of the 
medical records.

In 1975, when the veteran was originally seen for 
pelvic pain and cramping, the impression, "not 
consistent with [pelvic inflammatory disease" is 
correct.  Ruptured cyst was also considered.  The 
latter consideration may be more likely.  Her 
history was consistent with a ruptured corpus 
luteum cyst, which is a functional cyst.

Between 1975 and the birth of her son in 1981, 
there is no indication in the medical record that 
the veteran was seen for pelvic complaints.  At the 
time of Caesarean Section, there was no mention of 
pathology in the pelvis.  At the time of 
laparoscopic tubal sterilization, there was no 
indication of pelvic disease including 
endometriosis or adhesions due to chronic pelvic 
disease.

In August 1986, the veteran was treated for pelvic 
inflammatory disease.  About 2 months later, she 
underwent a total abdominal hysterectomy and 
bilateral saplingo-oophorectomy.  At the time of 
the hysterectomy, changes consistent with pelvic 
inflammatory disease were noted.  These may have 
been due to the pelvic inflammatory disease in 
August 1986.

Anatomic Pathology:  Endometriosis not present.  
Few old adhesions.  These may have been due to 
previous surgery and, again, the pelvic infection 
the veteran had in August.

As a result of the above discussion, the expert concluded 
that, "[g]iven the questionable diagnosis of pelvic 
inflammatory disease in 1975, no history of pelvic pain from 
1975 to 1984 or 1986, lack of any disease in the pelvis in 
1981, and no endometriosis on the pathological report makes 
it very unlikely that endometriosis was the cause of the 
veteran's complaints in 1975."

IV.  Reopening the Claim

In an October 1996 rating decision, the RO denied service 
connection for endometritis with hysterectomy.  The RO 
considered the veteran's service medical records as well as 
reports from Helena Hospital for October to November 1986.  
Based on such evidence, the RO found that there was no record 
of treatment in service for endometritis with hysterectomy.  
The RO noted that reports from Helena Hospital indicated that 
the veteran underwent a hysterectomy in November 1986, many 
years after active duty.  There was also no evidence of a 
relationship between a single episode of endometritis in 
service and a chronic disease or disability.  As such, the RO 
denied entitlement to service connection for endometritis 
with hysterectomy.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2005).  

As indicated previously, the rating decision that denied 
reopening the veteran's claim of entitlement to service 
connection for endometritis with hysterectomy was issued in 
October 1996.  At the time of issuance, the veteran was 
notified of the decision and her appellate rights.  No 
further communication was received from the veteran regarding 
a claim for service connection for endometriosis until July 
1999.  Thus, the October 1996 decision is final.  See 
38 U.S.C.A. § 7105(c) (West 1991) [West 2002]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996) [2005].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed her claim to reopen in July 1999, prior to the 
August 29, 2001, effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001, will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim of 
entitlement to service connection for endometriosis, status-
post operative hysterectomy, is evidence that has been added 
to the record since the final October 1996 rating decision, 
respectively.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the RO's October 1996 decision denying the veteran's 
service connection claim, a June 2002 statement from a VA 
Urgent Care physician indicating that, upon review of the 
veteran's service medical records from 1975 and her Helena 
Hospital records from 1986, she had chronic pelvic pain and 
the first stages of endometriosis and such condition did not 
resolve until she had a total abdominal hysterectomy and a 
partial oophorectomy in 1986.  The VA physician indicated 
that the veteran's condition was based on the same problems 
from 1975.  A February 2003 VA examination opinion and an 
October 2005 expert medical opinion have also been received,  
Such opinions disassociate the veteran's claimed 
gynecological disability from her pelvic complaints during 
service in mid-1975.  

The Board concludes that the evidence received since the 
prior final denial is new in that it was not previously of 
record.  The Board finds that such evidence is material 
because it bears directly and substantially on the question 
of whether the veteran has a chronic gynecological 
disability, to include endometriosis, status-post operative 
hysterectomy, that is related to her military service, the 
lack of which was the basis of the October 1996 denial.  When 
considered in connection with the veteran's service medical 
records detailing pelvic and gynecological complaints and 
diagnoses, the additionally received evidence is so 
significant that it must be considered in order to fairly 
decide the veteran's claim of entitlement to service 
connection for endometriosis, status-post operative 
hysterectomy.  Accordingly, the veteran's claim of 
entitlement to service connection for endometriosis, status-
post operative hysterectomy, is reopened.  
38 U.S.C.A. § 5108.

V.  Merits of the Claim

At her November 2004 Board hearing, the veteran claimed that 
she developed endometriosis in 1975 while on active duty, 
which ultimately resulted in her having to undergo a 
hysterectomy in 1986.  As such, she contended that she is 
entitled to service connection for such disability. 

For the following reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for endometriosis, 
status-post operative hysterectomy.

From a review of the veteran's service medical records, it 
appears that she was treated for abdominal cramps with light 
spotting.  Various diagnoses included delayed ovulation, 
physiologic cyst rupture, early endometriosis, and pelvic 
inflammatory disease.  Upon a review of these records, the 
October 2005 expert determined that the veteran's symptoms 
were not consistent with pelvic inflammatory disease.  
Rather, it was more likely that the veteran had a ruptured 
corpus luteum cyst.  

Following the veteran's service discharge, she had a 
Caesarean Section in March 1981 and a laparoscopic tubal 
sterilization in December 1981.  At such times, the October 
2005 expert noted that there was no indication of any pelvic 
disease, to include endometriosis or adhesions due to chronic 
pelvic disease.  

In August 1986, approximately 9 years after the veteran's 
service discharge, she was treated for pelvic inflammatory 
disease.  The veteran self-reported a mass in the left adnexa 
in April 1984, which resulted in the surgical removal of the 
left ovary as well as what may have been an endometrioma.  
Approximately two months later, the veteran underwent a total 
abdominal hysterectomy and a bilateral saplingo-oophorectomy.  
The October 2005 expert noted that, at such time, changes 
consistent with pelvic inflammatory disease were seen.  She 
indicated that such may have been due to the pelvic 
inflammatory disease in August 1986.  The November 1986 
operative report indicated that there was no evidence of any 
recurrent endometriosis.  The October 2005 expert noted that 
the veteran's anatomic pathology demonstrated a few old 
adhesions and that such may have been due to previous surgery 
and the pelvic infection she had in August 1986.  VA 
treatment records dated in the 1990 show a history of status-
post total abdominal hysterectomy/bilateral salpingo-
oophorectomy secondary to endometriosis. 

With regard to the issue of whether any current gynecological 
disease entity, to include endometriosis, is related to the 
veteran's in-service pelvic complaints and diagnoses, there 
is conflicting evidence of record.  The Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).
 
Based on the veteran's service medical records from 1975 and 
the post-service 1986 records, a VA Urgent Care physician in 
June 2002 indicated that the veteran had chronic pelvis pain 
and the first stages of endometriosis, which did not fully 
resolve until she had a total abdominal hysterectomy and a 
partial oophorectomy in 1986.  The physician found that such 
was based on the same problems she had in 1975.  However, in 
light of the fact that this opinion was offered by an Urgent 
Care physician, as opposed to a gynecologist, and that he did 
not fully review all of the relevant records, to include 
those dated in 1981, the Board finds that this opinion 
carries less probative weight than the opinions and findings 
of the February 2003 genitourinary examiner and October 2005 
expert in gynecology.  Moreover, this physician only offers 
conclusory statements rather than a full discussion of the 
medical reports of record to support his opinion.  As such, 
this opinion is based on an incomplete disability picture and 
the Court has specifically found that the weight of a medical 
opinion is diminished where that opinion is based on an 
inaccurate factual premise or where the basis for the opinion 
is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Therefore, the Board accords no 
probative value to the June 2002 opinion offered by the VA 
Urgent Care physician.  

In contrast, the February 2003 genitourinary examiner found 
that that the veteran had chronic pelvic pain, which required 
a hysterectomy in 1986; however the operative and pathology 
reports failed to show any evidence of either chronic or 
acute pelvic inflammatory disease or endometriosis.  As such, 
the examiner concluded that the veteran was never diagnosed 
with or treated for pelvic endometriosis.  The examiner 
offered such opinion after a full review of the veteran's 
claims file and a physical examination.  The October 2005 
expert opined that, given the questionable diagnosis of 
pelvic inflammatory disease in 1975, no history of pelvic 
pain from 1975 to 1984 or 1986, lack of any disease in the 
pelvis in 1981, and no endometriosis on the pathological 
report, makes it very unlikely  that endometriosis was the 
cause of the veteran's complaints in 1975.  She also 
concluded that it was very unlikely that a gynecologic 
disease entity, including endometriosis, was the cause of the 
veteran's pelvic complaints for which treatment was 
originally provided in mid-1975.  In offering such opinions, 
the October 2005 expert included a detailed history and 
discussion of the veteran's pelvic condition.  She 
specifically noted all relevant facts, to include the 
veteran's in-service treatment, her surgeries in 1981 and 
1986, and the 1986 pathology report.  The Board notes that 
the February 2003 and October 2005 opinions were offered by a 
physician competent to conduct a genitourinary examination 
and a gynecologist, respectively.  Such were also based on a 
more complete record and the examiners offered reasons and 
bases for their conclusions.  Therefore, the Board accords 
great probative weight to such opinions. 

As the competent evidence of record fails to relate any 
current gynecological disease entity, to include 
endometriosis, to the veteran's in-service pelvic complaints 
and diagnoses, the Board finds that the veteran is not 
entitled to service connection for such claimed disability.  

The Board does acknowledge the veteran and her 
representative's argument, offered at the November 2004 Board 
hearing, that she is entitled to service connection under 
38 C.F.R. § 3.303(b) as she had continuity of symptomatology 
during and after her military service.  However, the Board 
finds that this argument is without merit.  Specifically, the 
veteran had isolated pelvic complaints and treatment during 
service in 1975 and the evidence does not show the presence 
of pelvic disease until 1986, more than 10 years after the 
veteran's initial complaints.  The October 2005 expert also 
noted that the veteran had no history of pelvic pain from 
1975 to 1984 or 1986 and a lack of any disease in the pelvis 
in 1981.  As such, the Board finds that the veteran is not 
entitled to service connection for endometriosis, status-post 
operative hysterectomy, based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b).

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for endometriosis, status-post operative 
hysterectomy.  As such, that doctrine is not applicable in 
the instant appeal and her claim must be denied.  
38 U.S.C.A. § 5107.   


ORDER

The application to reopen a claim of entitlement to service 
connection for endometriosis, status-post operative 
hysterectomy, is granted.

Service connection for endometriosis, status-post operative 
hysterectomy, is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


